Case 3:18-cv-02451-RDM Document11 Filed 12/07/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CARL LAWRENCE KINDLER,
Plaintiff, :
V. : 3:18-CV-2451
: (JUDGE MARIANI)
COMMISSIONER OF SOCIAL SECURITY;,:
Defendant.
ORDER

AND NOW, THIS Th DAY OF DECEMBER, 2020, upon review of
Magistrate Judge Arbuckle’s Report and Recommendation (“R&R”) (Doc. 10) for clear error
or manifest injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 10) is ADOPTED for the reasons stated therein.
2. Plaintiffs Complaint (Doc. 1) is DISMISSED WITHOUT PREJUDICE pursuant to
Fed. R. Civ. P. 4(m) for failure to serve the Complaint.’

3. The Clerk of Court is directed to CLOSE the above-captioned action.

 

 

Robert D. Mariani
United States District Judge

 

' The R&R in this action was issued over one year ago. Since that time, no objections have been
filed to the pending R&R and no motion for substitution has been filed by the decedent's successor,
representative, administrator or executor. These facts support a finding that this action also may be
dismissed for failure to prosecute and that it has been abandoned.
